Name: 2007/315/EC: Commission Decision of 30 April 2007 laying down specific measures to be applied by Cyprus with regard to scrapie (notified under document number C(2007) 1877)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  international trade;  agricultural activity;  animal product
 Date Published: 2007-05-08

 8.5.2007 EN Official Journal of the European Union L 118/23 COMMISSION DECISION of 30 April 2007 laying down specific measures to be applied by Cyprus with regard to scrapie (notified under document number C(2007) 1877) (Only the Greek text is authentic) (2007/315/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Regulation (EC) No 836/2004 of 28 April 2004 laying down the transitional measures to be applied by Cyprus with regard to scrapie (2) was adopted in view of the exceptional high level of scrapie in the ovine and caprine populations in Cyprus. It lays down certain transitional measures, including a prohibition on the dispatch from Cyprus to other Member States and third countries of certain meat and meat products derived from ovine and caprine animals. That Regulation applies until 30 April 2007. (2) The results of the transmissible spongiform encephalopathies (TSE) eradication and monitoring programme for 2006 in the Community indicate that in Cyprus, 865 cases of TSE in sheep were diagnosed, out of the total of 2 579 TSE cases in the Community, and 461 TSE cases in goats were diagnosed, out of the total of 531 TSE cases in the Community. (3) In the framework of the TSE roadmap (COM(2005) 322 final) adopted on 15 July 2005 and in line with the SANCO work programme 2006-2007 on TSEs (SEC(2006) 1527), the Commission is currently discussing with the Member States on a proposal to review the current measures to apply in TSE affected flocks where BSE has been excluded. (4) Due to the animal health situation in Cyprus in sheep and goat populations with regard to scrapie, taking control requirements into account and awaiting the conclusions of the discussion on a review of the current eradication measures it is necessary to maintain certain protection measures as regards the intra-Community trade and trade with third countries with certain meat and meat products derived from ovine and caprine animals in order to prevent the risk of the disease in other Member States. (5) The dispatch of products derived from ovine and caprine animals in Cyprus to other Member States and the export thereof to third countries should therefore continue to be prohibited. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Cyprus shall ensure that fresh meat, minced meat, meat preparations and meat products, as defined in Annex I to Regulation (EC) No 853/2004 of the European Parliament and of the Council (3), derived from ovine and caprine animals are not dispatched from that Member State to other Member States or exported to third countries. Article 2 This Decision shall apply until 31 October 2007. Article 3 This Decision is addressed to the Republic of Cyprus. Done at Brussels, 30 April 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, as corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 127, 29.4.2004, p. 48. (3) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22.